Citation Nr: 1403498	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-13 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder, to include arthritis and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.






INTRODUCTION

The Veteran had active service from April 1951 to October 1951. 

This appeal before the Board of Veterans' Appeals (Board) originates from a September 2008 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 2013, United States Court of Appeals for Veterans Claims (Court) vacated the Board's October 2011 decision denying this claim and reversed its finding with regard to whether the presumption of soundness had been rebutted.  The Court instructed the Board to enter a finding that the Veteran's pre-existing low back disorder was aggravated by service.  The Court set aside and remanded the remainder of the Board's decision for further adjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current pathology of the lumbar spine is related to the L5 fusion defect diagnosed during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disorder have been satisfied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

Service treatment records dated in 1951 show x-ray findings of failure of fusion of the pedicle and lamina of the fifth lumbar vertebra (L5), diagnosed as a bone fusion defect.  There is evidence that this defect pre-existed active service.  However, it was not noted in the entrance examination, and therefore the Veteran is presumed sound at entry.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b)(1) (2013).  In accordance with the Court's directive, the Board finds that the presumption of soundness has not been rebutted with clear and unmistakable evidence that this defect was not aggravated by service.  See id; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  By the same token, it follows that this pathology does not constitute a congenital defect as defined under VA law, since congenital defects under this definition must be static in nature, and therefore aggravation of a congenital defect in this sense would be a contradiction in terms.  See 38 C.F.R. §§ 3.303(c), 4.9 (2013); VAOGC 8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990).  Because the presumption of soundness is not rebutted, the claim must be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Wagner, 370 F.3d at 1096 (citing 38 C.F.R. § 3.322 (2013)).  

The evidence is at least in equipoise as to whether the Veteran's current pathology of the lumbar spine is related to the fusion defect diagnosed during service.  The Veteran was medically discharged from service in October 1951 due to the lumbar fusion defect, and has reported low back pain ever since that time.  VA and private medical records dated in 1953 and 1960 show continued complaints of back pain, and the Veteran filed service connection claims for a low back disorder in these years.  

The Veteran also reported undergoing lumbar fusion surgery in the late 1950's, as shown in the June 1993 and November 2009 VA examination reports.  This history is credible in light of the June 1993 VA examiner's observation of post-operative scarring of the lumbar spine, and the Veteran's previously diagnosed lumbar fusion defect.  

Finally, a June 1993 VA x-ray report shows findings of spondylolisthesis at L5-S1 associated with narrowing of disc space at L5 and L5 spondylolysis.  Spondylolisthesis is defined as forward displacement of one vertebra over another, usually of the fifth lumbar over the body of the sacrum, most commonly due to a developmental defect in the pars interarticularis.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st ed. 2007).  Spondylolysis is defined as dissolution of a vertebra marked by "separation of the pars interarticularis," among other things.  Id.  Because this recent pathology of the lumbar spine is associated with a defect in the same location as the Veteran's L5 fusion defect in service, the Board assumes that they are medically related.  Similarly, the Board assumes that the L5-S1 degenerative disc disease diagnosed in the November 2009 VA x-ray study is related to the June 1993 x-ray findings in the same location.  

There is no evidence of a post-service injury or other evidence that might put into question a relationship between the Veteran's current pathology of the spine and the L5 defect diagnosed in service, the latter including any surgery performed to correct it.  The November 2009 VA examiner's opinion must be discounted in this regard, as it assumed that the Veteran had a pre-existing congenital defect of the spine.  In light of the Board's finding to the contrary, as discussed above, this opinion is not probative.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  Moreover, the examiner's findings of age-related degenerative disc disease at L5-S1 do not account for the findings of a structural defect (as opposed to degeneration) in the same area shown in the June 1993 x-ray report, which in turn were attributed to L5 spondylolysis, which notably was in the same location as the L5 fusion defect diagnosed in service.  Thus, the VA examiner's opinion must be discounted on this basis as well.  

Accordingly, resolving any doubt in favor of the claim, a nexus is established between the Veteran's current low back disorder and his period of service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Thus, service connection is warranted.  See Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a). 

The Veteran argued in a December 2013 brief that the effective date of entitlement to service connection should be July 1994, the date of a previous claim.  The Board does not have jurisdiction over this issue at this time.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  The Board does observe that a September 2000 claim for this disorder appears not to have been addressed; therefore, the RO should give consideration as to whether entitlement to service connection benefits relates to that claim.  However, the Board intimates no findings on the effective date issue. 

Because this claim has been granted, any questions as to whether VA has satisfied its duties to notify and assist are moot.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010); Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009); see also 38 C.F.R. § 3.159 (2013).  


ORDER

Entitlement to service connection for a low back disorder, to include arthritis and degenerative disc disease, is granted. 



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


